Allen, C.J.,
dissenting. The Court concludes that 16 V.S.A. § 711e(f) is “sufficiently inconsistent” with 17 V.S.A. § 2642(a) to bar the provisions of chapter 55 of Title 17 from applying to actions taken under § 711e. But § 2642(a) applies to actions under § 71 le “[u]nless clearly inconsistent” with them, and no clear inconsistency has been demonstrated or is apparent.
The defendant must demonstrate a clear inconsistency between § 711e and § 2642(a), and it has fallen far short of doing so. “Inconsistent” statutory provisions are ones that cannot coexist and cannot be logically and effectively applied to the same circumstances or conditions. See State ex rel. Dade County v. Brautigam, 224 So. 2d 688, 692 (Fla. 1969) (provision of state constitution giving petitioner county municipal taxing powers was not inconsistent with general law applicable to counties, limiting such tax). Differences between two provisions, without more, will not render them “inconsistent.” Town of Clifton Park v. C.P. Enterprises, 45 A.D.2d 96, 98, 356 N.Y.S.2d 122, 124 (1974) (“To define the word ‘inconsistent’ narrowly as mean*303ing merely ‘different’ would vitiate the flexibility of home rule . . .
Plaintiffs’ petition, if allowed and then adopted by the voters, would yield a budget figure without the necessity for the board to prepare a revised budget and a subsequent vote, as prescribed in § 711e(f). It is circular to argue that such result is clearly inconsistent with § 711e(f) simply because it is different. The Legislature invited the possible application of § 2642(a) to the § 711e process, and while it did elaborate a detailed procedure to follow when a budget is defeated — as it was required to do if the statute were to deal with all eventualities — the Court has cited no compelling reasons of language or policy why that process could not be supplanted by another, different process via the alternative of § 2642(a). If the board’s budget were adopted, the petitioners’ article would be extraneous. If the board’s budget were defeated, the petitioners’ article would apply if passed. If both the budget and the petitioners’ article failed to be passed, the § 711e(f) process would go forward.
The Court opinion, then, is left at base with its policy arguments — speculation that the Legislature would not want the carefully delineated budgetary process upset by rampant democracy. 154 Vt. at 302, 575 A.2d at 197. On the contrary, it is an equally likely reading of § 711e(g) that the Legislature intended to allow local democracy to work its will, even if the local petition process might be awkward and clumsy, compared to the more orderly regimen contemplated in § 711e(f).
It is also within reason that § 2642(a), far from being “clearly inconsistent” with § 711e, was intended by the Legislature to break the impasse that is possible — and not uncommon — when boards and voters in the school district repeatedly fail to agree on the amount to be appropriated. This problem in these districts might well be avoided if the voters were permitted to warn and vote upon an amount they deemed appropriate at the outset.
My speculations about legislative intent may also be wide of the mark, but the issue before the Court is not whether the Legislature in fresh debate would prefer the policies the Court propounds to the alternatives I am suggesting. The narrow is*304sue is whether plaintiffs’ ballot initiative was “clearly inconsistent” with the language of § 711e(f), and neither defendant nor the Court has suggested any basis for concluding that any such inconsistency exists.
I would reverse the judgment of the Addison Superior Court and remand the matter for entry of an order consistent with these views.